Exhibit 10.1
(FORM) [c91654c9165401.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 11. CONTRACT ID CODE PAGE OF
PAGES I 2. AMENDMENT/MODIFICATION NO: 13. EFFECTIVE DATE 14. REQUISITION/PURC5.
PROJECT NO. (If applicable) Nine (9) See block 16C ........ N/A
........................... N/A 6. ISSUED BY CODE 7. ADMINISTERED BY {If other
than Item 6) CODE| Biomedical Advanced Research and Development Authority U.S.
Department of Health and Human Services 330 Independence Avenue, SW Room G640
Washington, DC 20201 8. NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and ZIP Code) I 19A. AMENDMENT OF SOLICITATION NO. BioCryst
Pharmaceuticals, Inc. 9B. DATED (SEE ITEM 11) 2190 Parkway Lake Drive
Birmingham, AL 35244 DUNS 61-819-4609 TIN 62-1413174 10A.MODIFICATION OF
CONTRACT/ORDER X HHSO100200700032C 10B. DATED (SEE ITEM 13) CODE FACILITY CODE
01-03-07 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS The above
numbered solicitation is amended as set forth in Item 14. The hour and date
specified for receipt of Offers ~ is extended, ~ is not extended. Offers must
acknowledge receipt of this amendment prior to the hour and date specified In
the solicitation or as amended, by one of the following methods; (a) By
completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment, you desire to change an (sffer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If required) SOCC:
DOC# TIN# LOC# CAN# 13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACTS/ORDERS; IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM A.
THIS CHANGE ORDER IS ISSUED PURSUANT TO: B. THE ABOVE NUMBERED CONTRACT/ORDER IS
MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying
office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE
AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO
PURSUANT TO AUTHORITY OF: FAR 52.232-20 (April-84) Limitation of Cost D. OTHER
(Specify type of modification and authority) E. IMPORTANT: Contractor [] is not,
[X] is required to sign this document and return 2 copies to the issuing office.
14. DESCRIPTION OF MODIFICATION (Organized by UCF section headings. Including
solicitation/contract subject matterwhere feasible) PURPOSE: The purpose of this
modification is to: 1. Reflect agreement on the path forward in the advanced
development of peramivir (all future advanced development activities must be
limited to i.v. formulation for complicated influenza); Articles B, F and J of
the contract are modified as described in the attached pages. 2. Add Optional
CLIN to purchase Shionogi & Co. Ltd. data as required. 3. Increase the total
contract amount by $77,190,718 from $102,661,429 to $179,852,147. 4. Extend the
contract completion date by 12 months from December 31,2010 to December 31,
2011. Except as provided herein, all terms and conditions referenced in item 9A
or 10A remain in full force and effect. 15A. NAME AND TITLE OF SIGNER (Type or
print) 116A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print) SchuylerT.
Eldridge 15B. CONTRACTOR/OFFEROR 115C. DATE SIGNED 16B. UNITED STATES OF AMERICA
16C. DATE SIGNED BY (Signature of person authorized to sign) .. (Signature of
Contracting Officer) NSN 7540-01-152-8070 OMB No. 0990—0115 STANDARD FORM 30
(REV. 10-83]

 

 